         Case 1:21-cv-00165-DLC Document 47
                                         46 Filed 03/22/21
                                                  03/19/21 Page 1 of 1




__________________________________________________________________________

March 19th, 2021

VIA ECF DELIVERY
Hon. Denise L. Cote
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    Our Wicked Lady, et al v. Cuomo et al (1:21-cv-00165)
       Request Leave of the Court - Amended Complaint

Your Honor:

        As you are aware, I represent the Plaintiffs with respect to the above referenced matter.
As Ordered by the Court, I filed our Amended Complaint on March 9th, 2021. There were a
series of ministerial errors on my part with respect to filing through PACER, which caused the
filing to be rejected. As such, I respectfully request leave of the Court to refile the Amended
Complaint.

       On March 10th, 2021 I was informed that the Amended Complaint was rejected because
the “All Defendant radio button was selected” by mistake. On March 17th, 2021, my office
sought to correct this mistake by refiling the Amended Complaint and selecting the correct
button. On March 18th, 2021, I was informed that in order to file the Amended Complaint past
the Court Ordered deadline of March 9th, 2021, it would now require leave of the Court.

       As such, I respectfully request leave of the Court to refile the Amended Complaint, which
was initially filed timely -on March 9th, 2021- but was rejected due to a ministerial error. Thank
you for your time and consideration of this request.

                                            Sincerely,

                                               /S/

                                    Kenneth E. Belkin, Esq.



The plaintiffs may refile the
amended complaint by March 22,
2021. 3.22.21.
